Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00609-CV

                                  Herlinda ARNOLD,
                                       Appellant

                                           v.

            WORLDWIDE CLINICAL TRIALS a/k/a WCT CORPORATION,
                               Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 381779
                        Honorable Jason Pulliam, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Herlinda Arnold, recover her costs of this appeal from appellee,
Worldwide Clinical Trials Early Phase Services, LLC.

      SIGNED August 13, 2014.


                                            _____________________________
                                            Catherine Stone, Chief Justice